Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the at least one of the haps” and should read --the at least one of the gaps--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the gap in care" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 5 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system, method and system for determination of a gap in care and actions associated with medication. The limitations of:
Claim 1, which is representative of claims 5 and 13
determine at least one of gaps in medical care or one or more actions associated with medication; […obtaining…] first data associated with a medical patient from multiple sources […], the multiple sources each associated with medical-related database; formatting the first data into model features configured to be input into the […] models, wherein individual ones of the […] models are trained to receive the model features and output second data indicating a probability that the at least one of the gaps in medical care are identified or the one or more actions should occur; inputting the model features into the […] models; generating, utilizing at least the […] models, the second data and a confidence value associated with the second data; […obtaining…], an indication that the medical patient will be seen by a medical service provider during a period of time; and […providing…] at least one of before or during the period of time, a notification including at least one of identification of the gap in medical care or the one or more actions as determined from the […] models.
,as drafted, is a system which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one or more processors, non-transitory computer-readable media, a computing device (claim 1 and 13), a computing device (claim 5), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a computing device (claim 1 and 13), a computing device (claim 5), the claim encompasses collection of patient data by a provider to determine gaps in care for the patient and actions to provide the patient, and provides the determinations to a care provider for effecting the workflow of the practitioner. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device (claim 1 and 13), a computing device (claim 5), which implements the abstract idea. The computing device (claim 1 and 13), a computing device (claim 5) are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1, paragraph [0026]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of generation and use of machine learning models, “receiving… via a computing network… receiving… sending…”, and a graphical user interface. The generation and use of machine learning models are recited at a high-level of generality (i.e., as training generic off-the-shelf algorithms; See Applicant’s specification paragraph [0041]) and amounts to generally linking the abstract idea to a particular technological environment. The “receiving… via a computing network… receiving… sending…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The graphical user interface is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device (claim 1 and 13), a computing device (claim 5), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generation and use of machine learning models, “receiving… via a computing network… receiving… sending…”, and a graphical user interface were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The generation and use of machine learning models have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Bostic (20200303047): paragraph [0013]; Criswell (11,373,248): Column 11, lines 60-65; training and using machine learning models is well-understood, routine, and conventional. The “receiving… via a computing network… receiving… sending…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The graphical user interface has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Ensey (20180181720): paragraph [0050]; Bostic (20200303047): paragraph [0092]; use of a user interface is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-4, 6-12 and 14-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 6 and 14 further recite the type of data used, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 3, 7, 15, further recite identification of data to decide in providing a notification. but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 4, 10-11, 18 and 20 further recite weighting data, weighting data is organization of data by the generic computer components in processing data and is not an additional element, therefore the claims do not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 8 and 16 further recite the type of machine learning model, however the machine learning model was already considered above, and is incorporated herein.
Claims 9 and 17 further recite generation of pre-approval for a medical procedure and providing this in the notification, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 12 and 19 recite use if feedback data in updating the model, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”), in view of U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”), in view of U.S. Patent No. 11,373,248 (hereafter “Criswell”).

Regarding claim 1, Ensey teaches a system (Ensey: Figure 1, paragraph [0005], “systems and methods”) comprising:
--one or more processors; and non-transitory computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors (Figure 1, 19, paragraphs [0244]-[0248], “computer readable storage media are generally non-transitory… processor”) to perform operations comprising: […];
--receiving first data associated with a medical patient from multiple sources via a computing network, the multiple sources each associated with medical-related database (Ensey: Figure 2, Figures 17-18, paragraph [0080], “interface unit 210 receives images, medical reports, administrative information, exam workload distribution information, and/or other clinical information from the information systems 204, 206, 208 via the interface connections 216, 218, 220”, paragraph [0148], “data ingestion 1702 receives and processes (e.g., formats, normalizes, validates, etc.) incoming data such as patient data, purpose/reason for examination, lab results, etc.”);
--wherein individual ones of the […] models are trained to receive the model features and output second data indicating […] that the at least one of the gaps in medical care are identified or the one or more actions should occur (Ensey: paragraph [0037], “identify gaps in patient care”, paragraph [0049], “suppose a patient is a diabetic and should get an AlC every year… If such an appointment is not found, the rule suggests and/or makes an AlC appointment for the patient to evaluate that patient's glycated hemoglobin AJC level of average”, paragraphs [0180]-[0181], “The system process detects an extended time since last appointment, a missed last appointment, a diagnosis of diabetes, multiple care gaps, no recent lab results, for example. The system process creates order protocols based on rules and parameters”, paragraph [0187], “The system process runs batches to check facts against rule conditions and produces accumulated recommendations that trigger activities, tasks and/or workflows”); […];
--generating, utilizing at least the […] models, the second data […] (Ensey: paragraph [0037], “identify gaps in patient care”, paragraph [0049], “suppose a patient is a diabetic and should get an AlC every year… If such an appointment is not found, the rule suggests and/or makes an AlC appointment for the patient to evaluate that patient's glycated hemoglobin AJC level of average”, paragraphs [0180]-[0181], “The system process detects an extended time since last appointment, a missed last appointment, a diagnosis of diabetes, multiple care gaps, no recent lab results, for example. The system process creates order protocols based on rules and parameters”, paragraph [0187], “The system process runs batches to check facts against rule conditions and produces accumulated recommendations that trigger activities, tasks and/or workflows”); 
--receiving, from a computing device executing an application configured to display a graphical user interface associated with the gaps in medical care and the one or more actions, an indication that the medical patient will be seen by a medical service provider during a period of time (Ensey: Figure 2, paragraph [0081], “a user interface 226 to enable a healthcare practitioner and/or administrator to interact”, paragraph [0147], “the rules engine 640 executes against patient facts and type of appointment scheduled”, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… system process detects the near-term scheduled office visit”, paragraph [0239], “a doctor examines a patient and orders lab tests… data is collected and entered into the CDS”. The Examiner notes scheduling of an appointment is an indication); and
--sending, to the computing device and at least one of before or during the period of time, a notification including at least one of identification of the gap in medical care or the one or more actions as determined from the machine learning models (Ensey: Figure 2, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… The system process creates order protocols based on rules and parameters defined by the PCP organization and submits suggested system orders (e.g., associated with care gap reminders) to the lab for HgbAlc, Fasting Blood Sugar, basic metabolic panel (BMP), and urine protein screen, and a lipid profile order is also added”, paragraph [0241], “At block 1814, a resulting output is associated with one or more clinical resources for patient care (e.g., test, equipment, imaging, exam, etc.). At block 1816, a patient care plan is generated based on the processed data and rule(s) analysis output. For example, a plan of test(s), image acquisition, other examination, etc., is developed and recommended for the patient.”).
Ensey may not explicitly teach (underlined below for clarity):
--generating machine learning models configured determine at least one of gaps in medical care or one or more actions associated with medication;
--formatting the first data into model features configured to be input into the machine learning models,
--wherein individual ones of the machine learning models are trained to receive the model features and output second data indicating […] that the at least one of the gaps in medical care are identified or the one or more actions should occur;
--inputting the model features into the machine learning models;
--generating, utilizing at least the machine learning models, the second data and a confidence value associated with the second data;
Bostic teaches generating machine learning models configured determine at least one of gaps in medical care or one or more actions associated with medication (Bostic: paragraph [0059], “train machine learned models”, paragraph [0189], “platform 100 may be configured to analyze the health information using the one or more machine learning modules to determine gaps in care. The one or more machine learning modules may use the health information as training data set to determine the gaps in care”;
--formatting the first data into model features configured to be input into the machine learning models (Bostic: paragraph [0101] , “generate a set of features (e.g., a feature vector) based on the proposed prescription (e.g., a medication identifier, a dosage amount, a number of pills, etc.) for the patient and the patient information”. Also see, paragraph [0118]),
--wherein individual ones of the machine learning models are trained to receive the model features and output second data indicating […] that the at least one of the gaps in medical care are identified or the one or more actions should occur (Bostic: paragraph [0189], “platform 100 may be configured to analyze the health information using the one or more machine learning modules to determine gaps in care. The one or more machine learning modules may use the health information as training data set to determine the gaps in care”);
--inputting the model features into the machine learning models (Bostic: paragraph [0101], “input these features into one or more machine learned models”);
--generating, utilizing at least the machine learning models, the second data and a confidence value associated with the second data (Bostic: paragraph [0071], “the classification may include a confidence score, whereby a higher confidence score indicates a higher degree of confidence in the classification”, paragraphs [0102]-[0103], “recommend multiple types of tests… outputs a confidence score for each type of potential test given the features (e.g., the features extracted from the proposed prescription and the patient information)”. Also see, paragraph [0189]. The Examiner notes a recommended test is a recommended action associated with a medication);
One of ordinary skill in the art before the effective filing date would have found it obvious to include the machine learning models for gap determination as taught by Bostic within the use of rules for determination of care gaps as taught by Ensey with the motivation of “improved simulation of patient medical and diagnostic states” (Bostic: paragraph [0005]).
Ensey and Bostic may not explicitly teach (underlined below for clarity):
--wherein individual ones of the machine learning models are trained to receive the model features and output second data indicating a probability that the at least one of the gaps in medical care are identified or the one or more actions should occur;
Criswell teaches wherein individual ones of the machine learning models are trained to receive the model features and output second data indicating a probability that the at least one of the gaps in medical care are identified or the one or more actions should occur (Criswell: Column, lines 10-25, “determination of overall probability that each opportunity is real”, Column 12, “generate service item management opportunities and associated confidence probabilities”, Column 16, “a determination whether or not to pursue one or more of the identified service item management opportunities. Such a determination to intervene and pursue an opportunity is to "close" a gap… determine the probabilities that a gap will close naturally within a targeted time period predictive modeling of a line of business”. The Examiner notes each opportunity identified in Criswell is a gap (see column 16), therefore the determination of a probability of opportunity being real teaches what is required under the broadest reasonable interpretation);
One of ordinary skill in the art before the effective filing date would have found it obvious to determine a probability of a gap as taught by Criswell within the determination of gaps and confidence values as taught by Ensey and Bostic with the motivation of “improve the efficiency and effectiveness of healthcare”(Criswell: Column 1).

Regarding claim 2, Ensey, Bostic and Criswell teach the limitations of claim 1, and further teaches wherein the first data includes at least one of medical records, chart codes, Centers for Medicare & Medicaid Services data, International Codes for Diagnosis data, pharmacy data, medication data, or laboratory data (Ensey: Figure 2, Figures 17-18, paragraph [0080], “interface unit 210 receives images, medical reports, administrative information, exam workload distribution information, and/or other clinical information from the information systems 204, 206, 208 via the interface connections 216, 218, 220”, paragraph [0148], “data ingestion 1702 receives and processes (e.g., formats, normalizes, validates, etc.) incoming data such as patient data, purpose/reason for examination, lab results, etc.”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Ensey, Bostic and Criswell teach the limitations of claim 1, and further teaches the operations further comprising: identifying an event including at least one of a missed appointment or an interval of time without a medical-related appointment (Ensey: paragraph [0147], “the rules engine 640 executes against patient facts and type of appointment scheduled”, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… system process detects the near-term scheduled office visit”. The Examiner notes visit greater than one year prior is an interval of time without an appointment);
--determining, utilizing at least one of the machine learning models, a probability for successfully addressing at least one of the gaps in medical care or the one or more actions, the probability associated with the event; and wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability for successfully addressing the at least one of the haps in medical care or the one or more actions (Bostic: paragraph [0102], “a recommendation made by a model based on the confidence score corresponding to the recommendation (e.g., when the confidence score exceeds a threshold)”; Criswell: Column, lines 10-25, “determination of overall probability that each opportunity is real”, Column 12, “generate service item management opportunities and associated confidence probabilities”, Column 16, “determine the probabilities that a gap will close naturally within a targeted time period… for each opportunity a probability that a gap will close naturally may be determined… Primary output=client/condition-specific closure odds… Based on the closure odds, a coverage provider may decide to take steps to close the service item management opportunity or allow the opportunity to close naturally”. The Examiner notes this is a probability of addressing the gap, and would be obvious to use within the confidence threshold of Bostic).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”), U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”) and U.S. Patent No. 11,373,248 (hereafter “Criswell”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 20180165418 (hereafter “Swartz”).

Regarding claim 4, Ensey, Bostic and Criswell teach the limitations of claim 1, and but may not explicitly teach weighting the first data prior to training the machine learning models, the weighting based at least in part on at least one of an age of the medical patient, a gender of the medical patient, diagnoses associated with the medical patient, medication use data associated with the medical patient, or procedure history associated with the medical patient.
Swartz teaches weighting the first data prior to training the machine learning models, the weighting based at least in part on at least one of an age of the medical patient, a gender of the medical patient, diagnoses associated with the medical patient, medication use data associated with the medical patient, or procedure history associated with the medical patient (Swartz: paragraph [0026], “health vector 125 may have quantitative values (e.g., age and weight)”, paragraph [0038], “using specific weightings associated with different characteristics, the system may construct a cohort of individuals experiencing health improvement and another cohort of individuals experiencing health decline”, paragraph [0058], “The extent to which each of the evaluated factors in a health vector influences the proximity check may be weighted differently… more strongly weight factors relevant to that medical condition”. Also see, paragraph [0071]. The Examiner notes constructing cohorts based on age/weight and weighting of condition (i.e., a diagnosis) teaches what is required of the claim, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include weighting as taught by Swartz with the use of machine learning models in determination of gaps in care as taught by Ensey, Bostic and Criswell with the motivation of improving determination in meaningful features for providing recommendations (Swartz: paragraph [0002]).

Claim(s) 5-6, 8, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”), in view of U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”).

Regarding claim 5, Ensey teaches a method (Ensey: Figure 1, paragraph [0005], “systems and methods”) comprising:
--receiving first data associated with the medical patent from multiple remote sources via a computing network (Ensey: Figure 2, Figures 17-18, paragraph [0080], “interface unit 210 receives images, medical reports, administrative information, exam workload distribution information, and/or other clinical information from the information systems 204, 206, 208 via the interface connections 216, 218, 220”, paragraph [0148], “data ingestion 1702 receives and processes (e.g., formats, normalizes, validates, etc.) incoming data such as patient data, purpose/reason for examination, lab results, etc.”); […];
--generating, utilizing the […] models, second data indicating identified gaps in care for the medical patient (Ensey: paragraph [0037], “identify gaps in patient care”, paragraph [0049], “suppose a patient is a diabetic and should get an AlC every year… If such an appointment is not found, the rule suggests and/or makes an AlC appointment for the patient to evaluate that patient's glycated hemoglobin AJC level of average”, paragraphs [0180]-[0181], “The system process detects an extended time since last appointment, a missed last appointment, a diagnosis of diabetes, multiple care gaps, no recent lab results, for example. The system process creates order protocols based on rules and parameters”, paragraph [0187], “The system process runs batches to check facts against rule conditions and produces accumulated recommendations that trigger activities, tasks and/or workflows”); […];
--receiving, from a computing device executing an application configured to display indications of gaps in care, an indication that the medical patient will be seen by a medical service provider associated with the computing device (Ensey: Figure 2, paragraph [0081], “a user interface 226 to enable a healthcare practitioner and/or administrator to interact”, paragraph [0147], “the rules engine 640 executes against patient facts and type of appointment scheduled”, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… system process detects the near-term scheduled office visit”, paragraph [0239], “a doctor examines a patient and orders lab tests… data is collected and entered into the CDS”. The Examiner notes scheduling of an appointment is an indication); and
--sending, to the computing device and based at least in part on the indication, a notification indicating the identified gaps in care (Ensey: Figure 2, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… The system process creates order protocols based on rules and parameters defined by the PCP organization and submits suggested system orders (e.g., associated with care gap reminders) to the lab for HgbAlc, Fasting Blood Sugar, basic metabolic panel (BMP), and urine protein screen, and a lipid profile order is also added”, paragraph [0241], “At block 1814, a resulting output is associated with one or more clinical resources for patient care (e.g., test, equipment, imaging, exam, etc.). At block 1816, a patient care plan is generated based on the processed data and rule(s) analysis output. For example, a plan of test(s), image acquisition, other examination, etc., is developed and recommended for the patient.”).
Ensey may not explicitly teach (underlined below for clarity):
--generating machine learning models configured to identify gaps in care for a medical patient;
--formatting the first data into model features configured to be input into the machine learning models;
--inputting the model features into the machine learning models;
--generating, utilizing the machine learning models, second data indicating identified gaps in care for the medical patient; 
--determining a confidence value associated with the second data;
Bostic teaches generating machine learning models configured to identify gaps in care for a medical patient (Bostic: paragraph [0059], “train machine learned models”, paragraph [0189], “platform 100 may be configured to analyze the health information using the one or more machine learning modules to determine gaps in care. The one or more machine learning modules may use the health information as training data set to determine the gaps in care”);
--formatting the first data into model features configured to be input into the machine learning models (Bostic: paragraph [0101] , “generate a set of features (e.g., a feature vector) based on the proposed prescription (e.g., a medication identifier, a dosage amount, a number of pills, etc.) for the patient and the patient information”. Also see, paragraph [0118]);
--inputting the model features into the machine learning models (Bostic: paragraph [0101], “input these features into one or more machine learned models”);
--generating, utilizing the machine learning models, second data indicating identified gaps in care for the medical patient (Bostic: paragraph [0189], “platform 100 may be configured to analyze the health information using the one or more machine learning modules to determine gaps in care. The one or more machine learning modules may use the health information as training data set to determine the gaps in care”); 
--determining a confidence value associated with the second data (Bostic: paragraph [0071], “the classification may include a confidence score, whereby a higher confidence score indicates a higher degree of confidence in the classification”, paragraphs [0102]-[0103], “recommend multiple types of tests… outputs a confidence score for each type of potential test given the features (e.g., the features extracted from the proposed prescription and the patient information)”. Also see, paragraph [0189]. The Examiner notes a recommended test is a recommended action associated with a medication);
One of ordinary skill in the art before the effective filing date would have found it obvious to include the machine learning models for gap determination as taught by Bostic within the use of rules for determination of care gaps as taught by Ensey with the motivation of “improved simulation of patient medical and diagnostic states” (Bostic: paragraph [0005]).

Regarding claim 6, Ensey and Bostic teach the limitations of claim 5, and further teach wherein the first data includes at least one of medical records, chart codes, Centers for Medicare & Medicaid Services data, International Codes for Diagnosis data, pharmacy data, medication data, or laboratory data (Ensey: Figure 2, Figures 17-18, paragraph [0080], “interface unit 210 receives images, medical reports, administrative information, exam workload distribution information, and/or other clinical information from the information systems 204, 206, 208 via the interface connections 216, 218, 220”, paragraph [0148], “data ingestion 1702 receives and processes (e.g., formats, normalizes, validates, etc.) incoming data such as patient data, purpose/reason for examination, lab results, etc.”).
The motivation to combine is the same as in claim 5, incorporated herein.

Regarding claim 8, Ensey and Bostic teach the limitations of claim 5, and further teaches wherein the machine learning models include at least one of linear discriminant analysis, classification and regression tree, decision tree learning, random forest model, nearest neighbor, support vector machine, logistic regression, general linear model, Bayesian model, or neural network (Bostic: paragraph [0059], “The machine learning system 108 may train any suitable type of model, including neural networks, deep neural networks, recurrent neural networks, Hidden Markov Models, Bayesian models, regression models, and the like”).
The motivation to combine is the same as in claim 5, incorporated herein.

Regarding claim 13, Ensey teaches a system (Ensey: Figure 1, paragraph [0005], “systems and methods”) comprising:
--one or more processors; and non-transitory computer-readable media storing instructions that, when executed by the one or more processors (Figure 1, 19, paragraphs [0244]-[0248], “computer readable storage media are generally non-transitory… processor”), cause the one or more processors to perform operations comprising: […];
--receiving first data from multiple sources via a computing network (Ensey: Figure 2, Figures 17-18, paragraph [0080], “interface unit 210 receives images, medical reports, administrative information, exam workload distribution information, and/or other clinical information from the information systems 204, 206, 208 via the interface connections 216, 218, 220”, paragraph [0148], “data ingestion 1702 receives and processes (e.g., formats, normalizes, validates, etc.) incoming data such as patient data, purpose/reason for examination, lab results, etc.”); […];
--generating, utilizing the […] models, second data indicating the one or more actions (Ensey: paragraph [0037], “identify gaps in patient care”, paragraph [0049], “suppose a patient is a diabetic and should get an AlC every year… If such an appointment is not found, the rule suggests and/or makes an AlC appointment for the patient to evaluate that patient's glycated hemoglobin AJC level of average”, paragraphs [0180]-[0181], “The system process detects an extended time since last appointment, a missed last appointment, a diagnosis of diabetes, multiple care gaps, no recent lab results, for example. The system process creates order protocols based on rules and parameters”, paragraph [0187], “The system process runs batches to check facts against rule conditions and produces accumulated recommendations that trigger activities, tasks and/or workflows”); […];
--receiving, from a computing device executing an application, an indication that the medical patient will be seen by a medical service provider (Ensey: paragraph [0147], “the rules engine 640 executes against patient facts and type of appointment scheduled”, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… system process detects the near-term scheduled office visit”, paragraph [0239], “a doctor examines a patient and orders lab tests… data is collected and entered into the CDS”. The Examiner notes scheduling of an appointment is an indication); and
--sending, to the computing device […], a notification including the one or more actions (Ensey: paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… The system process creates order protocols based on rules and parameters defined by the PCP organization and submits suggested system orders (e.g., associated with care gap reminders) to the lab for HgbAlc, Fasting Blood Sugar, basic metabolic panel (BMP), and urine protein screen, and a lipid profile order is also added”, paragraph [0241], “At block 1814, a resulting output is associated with one or more clinical resources for patient care (e.g., test, equipment, imaging, exam, etc.). At block 1816, a patient care plan is generated based on the processed data and rule(s) analysis output. For example, a plan of test(s), image acquisition, other examination, etc., is developed and recommended for the patient.”).
Ensey may not explicitly teach (underlined below for clarity):
--generating machine learning models configured to identify one or more actions associated with medication for a medical patient;
--formatting the first data into model features configured to be input into the machine learning models;
--inputting the model features into the machine learning models;
--generating, utilizing the machine learning models, second data indicating the one or more actions;
--assigning a confidence value to the second data;
--sending, to the computing device and based at least in part on the confidence value, a notification including the one or more actions.
Bostic teaches generating machine learning models configured to identify one or more actions associated with medication for a medical patient(Bostic: paragraph [0049], “A machine learning model or other forms of artificial intelligence are utilized to generate a laboratory test recommendation or similar measurement of the likelihood that the patient would benefit from one or more specific laboratory tests before the patient is given a proposed prescription… a proposed prescription for the patient is utilized, in conjunction with patient attributes of the patient (e.g., a diagnosis), to determine whether to recommend one or more specific laboratory tests”, paragraph [0059], “train machine learned models”, paragraph [0189], “platform 100 may be configured to analyze the health information using the one or more machine learning modules to determine gaps in care. The one or more machine learning modules may use the health information as training data set to determine the gaps in care”);
--formatting the first data into model features configured to be input into the machine learning models (Bostic: paragraph [0101] , “generate a set of features (e.g., a feature vector) based on the proposed prescription (e.g., a medication identifier, a dosage amount, a number of pills, etc.) for the patient and the patient information”. Also see, paragraph [0118]);
--inputting the model features into the machine learning models (Bostic: paragraph [0101], “input these features into one or more machine learned models”);
--generating, utilizing the machine learning models, second data indicating the one or more actions (Bostic: paragraph [0189], “platform 100 may be configured to analyze the health information using the one or more machine learning modules to determine gaps in care. The one or more machine learning modules may use the health information as training data set to determine the gaps in care”);
--assigning a confidence value to the second data (Bostic: paragraph [0071], “the classification may include a confidence score, whereby a higher confidence score indicates a higher degree of confidence in the classification”, paragraphs [0102]-[0103], “recommend multiple types of tests… outputs a confidence score for each type of potential test given the features (e.g., the features extracted from the proposed prescription and the patient information)”. Also see, paragraph [0189]. The Examiner notes a recommended test is a recommended action associated with a medication);
--sending, to the computing device and based at least in part on the confidence value, a notification including the one or more actions (Bostic: paragraphs [0102]-[0103], “recommend multiple types of tests… outputs a confidence score for each type of potential test given the features (e.g., the features extracted from the proposed prescription and the patient information)”. Also see, paragraph [0189]. The Examiner notes a recommended test is a recommended action associated with a medication).
One of ordinary skill in the art before the effective filing date would have found it obvious to include the machine learning models for gap determination as taught by Bostic within the use of rules for determination of care gaps as taught by Ensey with the motivation of “improved simulation of patient medical and diagnostic states” (Bostic: paragraph [0005]).

REGARDING CLAIM(S) 14 and 16 
Claim(s) 14 and 16 is/are analogous to Claim(s) 6 and 8, thus Claim(s) 14 and 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6 and 8.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”) and U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”) as applied to claim 5 above, and further in view of U.S. Patent No. 11,373,248 (hereafter “Criswell”).

Regarding claim 7, Ensey and Bostic teach the limitations of claim 5, and further teach identifying an event including at least one of a missed appointment or an interval of time without a medical-related appointment (Ensey: paragraph [0147], “the rules engine 640 executes against patient facts and type of appointment scheduled”, paragraphs [0180]-[0181], “A front office assistant schedules an appointment for one week later. The appointment scheduling type triggers rules (e.g., system evaluation for registration data integrity, last visit greater than one year prior, etc. .), and the front office assistant receives a system reminder to prompt the patient for change in address, contact information, and insurance coverage, for example… system process detects the near-term scheduled office visit”. The Examiner notes visit greater than one year prior is an interval of time without an appointment);
--[…]; and wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability […] (Bostic: paragraph [0102], “a recommendation made by a model based on the confidence score corresponding to the recommendation (e.g., when the confidence score exceeds a threshold)”).
Ensey and Bostic may not explicitly teach (underlined below for clarity): 
--determining, utilizing at least one of the machine learning models, a probability for successfully addressing the identified gaps in care, the probability associated with the event; and  wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability for successfully addressing the identified gaps in care.
Criswell teaches determining, utilizing at least one of the machine learning models, a probability for successfully addressing the identified gaps in care, the probability associated with the event; and  wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability for successfully addressing the identified gaps in care (Criswell: Column, lines 10-25, “determination of overall probability that each opportunity is real”, Column 12, “generate service item management opportunities and associated confidence probabilities”, Column 16, “determine the probabilities that a gap will close naturally within a targeted time period… for each opportunity a probability that a gap will close naturally may be determined… Primary output=client/condition-specific closure odds… Based on the closure odds, a coverage provider may decide to take steps to close the service item management opportunity or allow the opportunity to close naturally”. The Examiner notes this is a probability of addressing the gap, and would be obvious to use within the confidence threshold of Bostic).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a probability of addressing a gap as taught by Criswell with the determination of gaps as taught by Ensey and Bostic with the motivation of “improve the efficiency and effectiveness of healthcare”(Criswell: Column 1).

Regarding claim 15, Ensey and Bostic teach the limitations of claim 13, but may not explicitly teach: […]; wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability (Bostic: paragraph [0102], “a recommendation made by a model based on the confidence score corresponding to the recommendation (e.g., when the confidence score exceeds a threshold)”). 
Ensey and Bostic may not explicitly teach:
--determining third data associated with the medical patient, the third data representing at least one of pharmacy information, dosing strategies, access to medication, or measures of polypharmacy;
--determining a probability for successful implementation of the one or more actions based at least in part on the third data; and wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability.
Criswell teaches determining third data associated with the medical patient, the third data representing at least one of pharmacy information, dosing strategies, access to medication, or measures of polypharmacy (Criswell: Column 13, “a group of service item management opportunities identified through client data indicating multiple medications to treat the same condition may be grouped together”);
--determining a probability for successful implementation of the one or more actions based at least in part on the third data; and wherein sending the notification comprises sending the notification based at least in part on the probability satisfying a threshold probability (Criswell: Column, lines 10-25, “determination of overall probability that each opportunity is real”, Column 12, “generate service item management opportunities and associated confidence probabilities”, Column 16, “determine the probabilities that a gap will close naturally within a targeted time period… for each opportunity a probability that a gap will close naturally may be determined… Primary output=client/condition-specific closure odds… Based on the closure odds, a coverage provider may decide to take steps to close the service item management opportunity or allow the opportunity to close naturally”. The Examiner notes this is a probability of addressing the gap, and would be obvious to use within the confidence threshold of Bostic). 
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a probability of addressing a gap as taught by Criswell with the determination of gaps as taught by Ensey and Bostic with the motivation of “improve the efficiency and effectiveness of healthcare”(Criswell: Column 1).

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”) and U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”) as applied to claim 5 above, and further in view of U.S. Patent App. No. 2018/0121843 (hereafter “Connely”).

Regarding claim 9, Ensey and Bostic teach the limitations of claim 5, and further teaches 
--determining that the medical patient is a member of a predefined insurance service (Bostic: paragraphs [0081]-[0085], “an insurer ID that indicates an insurance organization of the patient… retrieve insurer-related information from an insurance system 160”);
--determining a procedure associated with the identified gaps in care (Bostic: paragraphs [0099]-[0103], “recommends one or more tests for patients… determine whether to recommend one or more preliminary lab tests”. Also see, paragraph [0189]. The Examiner notes a recommended test is a procedure associated with a gap);
Ensey and Bostic may not explicitly teach: 
--generate a pre-approval for the procedure based at least in part on the medical patient being the member of the predefined insurance service; and wherein the notification indicates the pre-approval.
Connely teaches generate a pre-approval for the procedure based at least in part on the medical patient being the member of the predefined insurance service; and wherein the notification indicates the pre-approval (Connely: Figure 18, paragraph [0064], “determine if the patient's insurance is included in a list of excluded insurances… presenting an alert to the doctor if the patient's insurance will not cover the cost of the drug, and if the patient's insurance will cover the cost of the drug further automatically populating the prescription information”. Also see, paragraph [0071]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using insurance to pre-approve procedures as taught by Connely with the use of insurance information as taught by Ensey and Bostic with the motivation of “improve the overall course of care for patients and better health outcomes for populations” (Connely: paragraph [0007]).

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 6, 8 and 11-12, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”) and U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”) as applied to claim 5 above, and further in view of U.S. Patent App. No. 2018/0165418 (hereafter “Swartz”).

Regarding claim 10, Ensey and Bostic teach the limitations of claim 5, but may not explicitly teach weighting the first data prior to training the machine learning models, the weighting based at least in part on at least one of an age of the medical patient, a gender of the medical patient, diagnoses associated with the medical patient, medication use data associated with the medical patient, or procedure history associated with the medical patient.
Swartz teaches weighting the first data prior to training the machine learning models, the weighting based at least in part on at least one of an age of the medical patient, a gender of the medical patient, diagnoses associated with the medical patient, medication use data associated with the medical patient, or procedure history associated with the medical patient (Swartz: paragraph [0026], “health vector 125 may have quantitative values (e.g., age and weight)”, paragraph [0038], “using specific weightings associated with different characteristics, the system may construct a cohort of individuals experiencing health improvement and another cohort of individuals experiencing health decline”, paragraph [0058], “The extent to which each of the evaluated factors in a health vector influences the proximity check may be weighted differently… more strongly weight factors relevant to that medical condition”. Also see, paragraph [0071]. The Examiner notes constructing cohorts based on age/weight and weighting of condition (i.e., a diagnosis) teaches what is required of the claim, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include weighting as taught by Swartz with the use of machine learning models in determination of gaps in care as taught by Ensey and Bostic with the motivation of improving determination in meaningful features for providing recommendations (Swartz: paragraph [0002]).

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 10, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 10.

Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”) and U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”) as applied to claim 5 above, and further in view of U.S. Patent App. No. 2020/0273570 (hereafter “Subramanian”).

Regarding claim 11, Ensey and Bostic teach the limitations of claim 5, and further teaches determining an impact of a data type on the confidence value; determining that the impact satisfies a threshold impact; and weighting the data type based at least in part on the impact satisfying the threshold impact.
Subramanian teaches determining an impact of a data type on the confidence value; determining that the impact satisfies a threshold impact; and weighting the data type based at least in part on the impact satisfying the threshold impact (Subramanian: Figure 2, paragraph [0025], “output a prediction related to… whether (and/or to what extent) particular demographic data has impacted a prediction”, paragraph [0059]-[0064], “identify various care that could be provided to an individual, and may determine scores for the various care that indicate a confidence level that particular care is optimal… a threshold confidence score… identifies attributes of an individual or a provider by importance… an attribute for an individual or a provider may be weighted as more important relative to another attribute if the attribute had more of an impact on a predicted combination of care that the predictive analysis platform recommended or predicted to be provided to an individual”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an impact on confidence to weight data as taught by Subramanian with the use of confidence values as taught by Ensey and Bostic with the motivation of “improve speed and efficiency of the process” (Subramanian: paragraph [0012]).

REGARDING CLAIM(S) 18
Claim(s) 18 is/are analogous to Claim(s) 11, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 11.

Claim(s) 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0181720 (hereafter “Ensey”) and U.S. Patent App. No. U.S. Patent App. No. 2020/0303047 (hereafter “Bostic”) as applied to claim 5 above, and further in view of U.S. Patent App. No. 2020/0279641 (hereafter “Nida”).

Regarding claim 12, Ensey and Bostic teach the limitations of claim 5, but may not explicitly teach 
--receiving feedback data associated with the notification; determining, utilizing the feedback data and the machine learning models, a data type that impacts identification of the gap in care; and updating the machine learning models to determine the gap in care based at least in part on the data type.
Nida teaches receiving feedback data associated with the notification; 
--determining, utilizing the feedback data and the machine learning models, a data type that impacts identification of the gap in care; and updating the machine learning models to determine the gap in care based at least in part on the data type (Nida: Figures 5-6, paragraph [0005], “receiving feedback from the client device… updating at least one predictive model of the plurality of predictive models based on the feedback”, paragraph [0019], “evaluating the performance of the model before and after incorporating the feedback provided by the healthcare provider to update the model”, paragraph [0077], “a model of the modeling module 201 predicts that the patient is at risk due to… a gap in care”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using feedback to identify important data and update a model as taught by Nida with the use of machine learning models for gap determination as taught by Ensey and Bostic with the motivation of “such that predictions of actionability or relevance are improved, responsive to user adjustments without the user having to provide explicit feedback” (Nida: paragraph [0087]).

REGARDING CLAIM(S) 19
Claim(s) 19 is/are analogous to Claim(s) 12, thus Claim(s) 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,260,480 (hereafter “Brown”) teaches feedback loops that generate gap reports for a user.
U.S. Patent App. No. 20150019248 (hereafter “Anand”) teaches using a database to identify gaps in care via cohort determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626